Citation Nr: 1335004	
Decision Date: 11/01/13    Archive Date: 11/13/13

DOCKET NO.  09-08 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. Edwards, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2010 by the undersigned Acting Veterans Law Judge.  A transcript is associated with the claims file.


FINDINGS OF FACT

1.  In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for bilateral hearing loss is requested.

2.  In May 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for entitlement to service connection for PTSD is requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for bilateral hearing loss by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of an appeal for entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran has withdrawn the appeals for entitlement to service connection for bilateral hearing loss and PTSD and, hence, there remain no allegations of errors of fact or law for appellate consideration.  See May 2013 statement.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.

Entitlement to service connection for PTSD is dismissed.



____________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


